DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, and 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 11050128 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope.
Allowable Subject Matter
Claims 1-3, 5-9, and 16-18 would be allowed if the double patenting is overcome.
Applicant’s arguments, see Remarks pages 7-11, filed 03/11/2022, with respect to Claims 1-3, 5-9, and 16-18 have been fully considered and are persuasive in light of applicant’s amendments. 
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Maeda and Oda fail to teach the limitations above in combination with the newly amended limitation “wherein the secondary battery further comprises an insulating member disposed on the inner side of the cap plate, the insulating member is located between the connecting portion of the current collecting member and the cap plate and surrounds the projection of the current collecting member in a circumferential direction, so as to electrically insulate the current collecting member for the cap plate”.
Additionally, nothing in the prior art teaches or suggests the combination of features in the newly amended claim 1.  Other relevant prior art includes:
	Kohno et al. (US 9461296 B2 – cited in IDS filed on 04/30/2020) – Kohno teaches a secondary battery with a through-hole with current-collector plate being exposed without extending through the through-hole.   
	Yoshida et al. (US 20180034095 A1 – cited herein) – Yoshida teaches a secondary battery with through-hole wherein a current collector is in contact with terminal and support portion extends beyond an inner wall of the through-hole (Fig. 2, terminal 8 and collector 7), but does not teach support portion extends beyond an inner wall of the through-hole in a radial direction of the through-hole.    
	Seok et al. (KR 20180032061 A – machine translation cited herein) – Seok teaches a secondary battery with terminal hole wherein a current collecting member extends into terminal with a connecting protrusion. Seok further discloses support portion that extends beyond an inner wall of the through-hole in a radial direction of the through-hole. However, Seok does not teach the support portion on the bottom/inner side of the cap plate.   
	Zhang et al. (CN 207800665 U – cited in IDS filed on 05/05/2021) – Zhang teaches a secondary battery with an extension that extends into a lead-out hole, but does not teach a projection that is clamped by a support portion and an electrode terminal. 
However, nothing in the cited art teaches the features of newly amended claim 1 alone or in combination.
	In regards to Claims 2-3, 5-9, and 16-18, the reason for allowance is that these claims are dependent on claim 1, which is allowed due to the reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721